Resolute Oncology Inc. 1200 Route 22 East, Suite 2000 Bridgewater, NJ Tel: 908-253-3590 August 21, 2013 VIA EDGAR Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-7410 Attention: Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining Dear Sirs and Mesdames: Re: Resolute Oncology, Inc. (the “Company”) Form 10-K for the Year Ended December 31, 2012 Filed March 28, 2013 File No. 333-166848 Further to our letter of July 15, 2013 we advise that on August 21, 2013, we filed a Current Report onForm 8-K under Items 2.01, 5.06 and 9.01 regarding our acquisition of Resolute Oncology GmbH.With regards to the Company’s disclosure therein we acknowledge that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you require additional information in the interim, please do not hesitate to contact the undersigned. Yours truly, RESOLUTE ONCOLOGY INC. Per:/s/ Blair Sorby Blair Sorby, President
